DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed May 13, 2022. Claims 1-4 have been withdrawn.  Claims 5-21 are currently pending and have been examined.
Applicant’s election without traverse of Group II and III, claims 5-21, in the reply filed on May 13, 2022 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedley et al (US 2014/0214589 A1).

Regarding claim 5, Pedley discloses a computer-implemented method, comprising:
            receiving, by a computer system associated with a cart, a list of items for purchase in a store, the list of items including keywords not associated with specific items (Pedley:  paragraph [0016] -  The shopping list 30 may include multiple categories of goods (e.g., Category 1, Category 2), including by way of non-limiting examples, pasta goods, dairy goods, breads, cereals, paint, and others. The multiple categories may be pre-selected in the List APP, or user-generated, or otherwise determined);
updating, by the computer system, a user interface of the cart to present the list of items while the cart is in the store, the user interface updated to present a first area corresponding to uncompleted tasks associated with an individual keyword of the keywords, and a second area corresponding to completed tasks associated with the individual keyword of the keywords; receiving, from one or more sensors of the cart that are in communication with the computer system, information about an item placed in the cart; receiving, by the computer system and via the user interface, input about an interaction with the user interface and a keyword of the keywords; updating, by the computer system, the user interface to move the keyword from the first area to the second area based at least in part on the information and the input (Pedley:  Figure 2, paragraph [0018] - The shopping list 30 is updated to indicate that the item included on the shopping list 30 corresponding to the selected product has been acquired);
updating, by the computer system, a mapping of the keyword to the item (Pedley:  paragraph [0045] - Upon the user selecting vegetables, then carrot sticks, celery, and radishes can be offered for selection. The program can utilize learning programs, such as machine learning algorithms known in the art, learning from a user's previous choices to streamline offered selections over time).

Regarding claim 6, Pedley discloses all of the limitations as noted above in claim 5.  Pedley further discloses wherein receiving the list of items is based at least in part on authenticating a user device, the user device authenticated based on the computer system interacting with a machine-readable code provided by the user device to the computer system (Pedley: paragraph [0017] - A store website or online service can permit a customer to create a registered account, for example, keyed to a phone number or email address, and the account can include streamlined tools for creating a shopping list, for example, including past shopping lists of the particular customer).  

Regarding claim 7, Pedley discloses all of the limitations as noted above in claim 5.  Pedley further discloses implementing, by the computer system, a machine-learning algorithm that uses the mapping of the keyword to predict a specific item to replace a specific keyword of the keywords on a subsequent list of items (Pedley: paragraph [0045] - Upon the user selecting vegetables, then carrot sticks, celery, and radishes can be offered for selection. The program can utilize learning programs, such as machine learning algorithms known in the art, learning from a user's previous choices to streamline offered selections over time).  

Regarding claim 8, Pedley discloses all of the limitations as noted above in claim 7.  Pedley further discloses replacing, by the computer system, the keyword with the item in the list of items on a subsequent list of items that includes the keyword (Pedley: paragraph [0045] - Upon the user selecting vegetables, then carrot sticks, celery, and radishes can be offered for selection. The program can utilize learning programs, such as machine learning algorithms known in the art, learning from a user's previous choices to streamline offered selections over time).  

Regarding claim 12, Pedley discloses all of the limitations as noted above in claim 5.  Pedley further discloses wherein the keywords of the list of items is generated, by the computer system, based on aggregated information from a plurality of lists of items provided by other users (Pedley: paragraph [0045] - Upon the user selecting vegetables, then carrot sticks, celery, and radishes can be offered for selection. The program can utilize learning programs, such as machine learning algorithms known in the art, learning from a user's previous choices to streamline offered selections over time).  

Regarding claim 13, Pedley discloses all of the limitations as noted above in claim 5.  Pedley further discloses modifying the keywords of the list of items based at least in part on purchase history of one or more items and a certain time period associated with the one or more items (Pedley: claim 5 -  wherein identifying the selected product as fulfilling the desired item is further based upon one of referencing statistical data regarding the historical results of the selected product fulfilling the desired item and a learning program including analysis of historical decisions of a customer using the hand-held communications device).  

Regarding claim 14, Pedley discloses a computer-implemented method, comprising:
           receive a list of keywords associated with a user device, a keyword of the list of keywords not associated with a specific item (Pedley:  paragraph [0016] -  The shopping list 30 may include multiple categories of goods (e.g., Category 1, Category 2), including by way of non-limiting examples, pasta goods, dairy goods, breads, cereals, paint, and others. The multiple categories may be pre-selected in the List APP, or user-generated, or otherwise determined);
update a user interface to present the list of keywords, the user interface updated to present a first area corresponding to uncompleted tasks associated with an individual keyword of the list of keywords, and a second area corresponding to completed tasks associated with the individual keyword of the list of keywords; receive information from one or more sensors about an item placed within a cart, the one or more sensors dispersed in or around the cart, the computer system operatively coupled to the cart;  receive first input about an interaction with the user interface and a specific keyword of the list of keywords; and update the user interface to move the specific keyword from the first area to the second area based at least in part on the first input (Pedley:  Figure 2, paragraph [0018] - The shopping list 30 is updated to indicate that the item included on the shopping list 30 corresponding to the selected product has been acquired).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pedley et al (US 2014/0214589 A1) in view of Siddique (US 2021/0224765 A1).  

Regarding claim 9, Pedley discloses all of the limitations as noted above in claim 5.  Pedley does not expressly disclose wherein the user interface identifies an entity that added each keyword to the list of items.  Siddique discloses wherein the user interface identifies an entity that added each keyword to the list of item (Siddique: paragraph [0224] - Reference is now made to FIG. 21F where another exemplary embodiment of Split-Bill is shown. Users can drag and drop items from a shared shopping cart into a list under their name).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Pedley to have included wherein the user interface identifies an entity that added each keyword to the list of items, as taught by Siddique because it would allow users to enjoy the social component of shopping (Siddique: paragraph [0006]).


Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pedley et al (US 2014/0214589 A1) in view of Koontz et al (US 2022/0129968 A1).  

Regarding claim 10, Pedley discloses all of the limitations as noted above in claim 5.  Pedley does not expressly disclose identifying a specific list of items from a plurality of lists of items based at least in part on user input provided via a user device, the list of items being one of the plurality of lists of items.  Koontz discloses identifying a specific list of items from a plurality of lists of items based at least in part on user input provided via a user device, the list of items being one of the plurality of lists of items (Koontz: Figure 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Pedley to have included identifying a specific list of items from a plurality of lists of items based at least in part on user input provided via a user device, the list of items being one of the plurality of lists of items, as taught by Koontz because it would allow users to generate lists for selected stores separately (Koontz: paragraph [0004]).

Regarding claim 11, Pedley and Koontz teach or suggest all the limitations of claim 10 as noted above.  Koontz further discloses selecting the specific list of items from the plurality of lists of items based at least in part on geo-location data of the user device (Koontz: Figure 6 - store).

Claims 15-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pedley et al (US 2014/0214589 A1) in view of Wagner et al (US 2012/0277991 A1).  

Regarding claim 15, Pedley discloses all of the limitations as noted above in claim 14.  Pedley does not expressly disclose receive second input, via the user interface, that corresponds to a request to map items that associated with the list of keywords to physical locations in a store offering the items.  Wagner discloses receive second input, via the user interface, that corresponds to a request to map items that associated with the list of keywords to physical locations in a store offering the items (Wagner: Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Pedley to have included receive second input, via the user interface, that corresponds to a request to map items that associated with the list of keywords to physical locations in a store offering the items, as taught by Wagner because it would make the experience of trying a new store less frustrating (Wagner: paragraph [0002]).

Regarding claim 16, Pedley and Wagner teach or suggest all the limitations of claim 15 as noted above.  Wagner further discloses update the user interface to present a representation of a layout of the store and indications of locations of the items associated with the list of keywords in response to receiving the second input (Wagner: Figure 2).

Regarding claim 17, Pedley and Wagner teach or suggest all the limitations of claim 16 as noted above.  Wagner further discloses receive, via the user interface, third input that corresponds to a request to map the specific keyword in the representation of the layout; and update the user interface to present the representation of the layout and a physical location of the item that corresponds to the specific keyword within the representation of the layout (Wagner: paragraph [0022] - for example by personally selecting the items using a printed or electronically displayed list and map).

Regarding claim 18, Pedley and Wagner teach or suggest all the limitations of claim 16 as noted above.  Wagner further discloses wherein the user interface presents a location of the cart within the representation of the layout (Wagner: paragraph [0007] - The GPS can be integrated with the map, such that the location in real time of the user, and items on the list can be viewed on the map in real time).

Regarding claim 19, Pedley and Wagner teach or suggest all the limitations of claim 18 as noted above.  Wagner further discloses update an order of presentation of the list of keywords in the user interface based at least in part on the location of the cart within the representation of the layout (Wagner: paragraph [0039] -  For example, all items on the consumer's list can be arranged by the system in a list numbered in the order in which the items are to be placed into the consumer's cart).
Wagner does not expressly disclose the location of the cart within the representation of the layout.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The updating steps would be performed the same regardless of the reason.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claim 20, Pedley and Wagner teach or suggest all the limitations of claim 19 as noted above.  Wagner further discloses update an order of presentation of the list of keywords in the user interface based at least in part historic information that corresponds to previous additions of items within the cart, the previous additions of items corresponding to the list of keywords (Wagner: paragraph [0039] -  For example, all items on the consumer's list can be arranged by the system in a list numbered in the order in which the items are to be placed into the consumer's cart).
Wagner does not expressly disclose historic information that corresponds to previous additions of items within the cart  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The updating steps would be performed the same regardless of the reason.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claim 21, Pedley discloses all of the limitations as noted above in claim 14.  Pedley does not expressly disclose generate a route that indicates an order of locations within a layout of a store to obtain items that correspond to the list of keywords based at least in part on receiving the list of keywords associated with the user device.  Wagner discloses generate a route that indicates an order of locations within a layout of a store to obtain items that correspond to the list of keywords based at least in part on receiving the list of keywords associated with the user device (Wagner: paragraph [0039] -  It is also possible in this embodiment to provide a line on the map with arrows to show the path the consumer is to take).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Pedley to have included generate a route that indicates an order of locations within a layout of a store to obtain items that correspond to the list of keywords based at least in part on receiving the list of keywords associated with the user device, as taught by Wagner because it would make the experience of trying a new store less frustrating (Wagner: paragraph [0002]).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,242,340 B2, Douglas et al discloses Systems and methods for mobile device-based item acquisition and tracking.
US 2015/0025969 A1, Schroll et al discloses Multisystem Interface for Roaming Self-Checkout.
PTO-892 Reference U discloses smart shopping carts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625